UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 22, 2013 Date of Report (Date of earliest event reported) NOVUS ROBOTICS INC. (Exact name of registrant as specified in its charter) Nevada 333-140396 20-3061959 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7669 Kimbal Street Mississauga, Ontario Canda L5S 1A7 (Address of principal executive offices) (Zip Code) (905) 672-7669 Registrant’s telephone number, including area code 14 The Link, Mornigside Sandton 2196 South Africa (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 - MATTERS RELATED TO ACCOUNTANTS AND FINANCIAL STATEMENTS Item 4.01Changes in Registrant's Certifying Accountant Novus Robotics Inc., a Nevada corporation (the “Company”) has re-engaged DeJoya Griffith & Company (“DeJoya") as its principal independent registered public accounting firm effective February 22, 2013. Concurrent with this appointment, the Company has accepted the resignation of MSCM LLP (“MSCM”) effective February 20, 2013.The decision to change its principal independent registered public accounting firm has been approved by the Company’s board of directors. The Board of Directors believed it prudent and in the best interests of the Company to re-engage De Joya in anticipation of the audit of its financial statements for fiscal year ended December 31, 2012. MSCM was retained only for approximately 1 1/2 months and, therefore, did not provide any reports on the Company's financial statements. During the 1 1/2 month period through to the date of MSCM's resignation, there were no disagreements between the Company and MSCM, whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to the satisfaction of MSCM, would have caused MSCM to make reference thereto in any report on the Company’s audited financial statements. The Company has provided MSCM with a copy of this Current Report on Form 8-K and has requested that MSCM furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not MSCM agrees with the statements made in this Current Report on Form 8-K with respect to MSCM and, if not, stating the aspects with which they do not agree.The Company has received the requested letter from MSCM wherein they have confirmed their agreement to the Company’s disclosures in this Current Report with respect to MSCM. A copy of MSCM’s letter is filed as an exhibit to an amendment to this Current Report. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. 16.1Letter of MSCM LLP dated February 22, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NOVUS ROBOTICS INC. Date: February 22, 2013 By: /s/Berardino Paolucci Name: Berardino Paolucci Title: President/Chief Executive Officer 3
